 
 
 IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2883 
 
AN ACT 
To amend part B of title IV of the Social Security Act to extend the child and family services program through fiscal year 2016, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child and Family Services Improvement and Innovation Act.  
IExtension of child and family services programs 
101.Stephanie tubbs jones child welfare services program 
(a)Extension of programSection 425 of the Social Security Act (42 U.S.C. 625) is amended by striking 2007 through 2011 and inserting 2012 through 2016.  
(b)Modification of certain State plan requirements 
(1)Response to emotional traumaSection 422(b)(15)(A)(ii) of such Act (42 U.S.C. 622(b)(15)(A)(ii)) is amended by inserting , including emotional trauma associated with a child’s maltreatment and removal from home before the semicolon.  
(2)Procedures on the use of psychotropic medicationsSection 422(b)(15)(A)(v) of such Act (42 U.S.C. 622(b)(15)(A)(v)) is amended by inserting , including protocols for the appropriate use and monitoring of psychotropic medications before the semicolon.  
(3)Description of activities to address developmental needs of very young childrenSection 422(b) of such Act (42 U.S.C. 622(b)) is amended— 
(A)by striking and at the end of paragraph (16);  
(B)by striking the period at the end of paragraph (17) and inserting ; and; and  
(C)by adding at the end the following: 
 
(18)include a description of the activities that the State has undertaken to reduce the length of time children who have not attained 5 years of age are without a permanent family, and the activities the State undertakes to address the developmental needs of such children who receive benefits or services under this part or part E. .  
(4)Data sources for child death reportingSection 422(b) of such Act (42 U.S.C. 622(b)), as amended by paragraph (3) of this subsection, is amended— 
(A)by striking and at the end of paragraph (17);  
(B)by striking the period at the end of paragraph (18) and inserting ; and; and  
(C)by adding at the end the following: 
 
(19)contain a description of the sources used to compile information on child maltreatment deaths required by Federal law to be reported by the State agency referred to in paragraph (1), and to the extent that the compilation does not include information on such deaths from the State vital statistics department, child death review teams, law enforcement agencies, or offices of medical examiners or coroners, the State shall describe why the information is not so included and how the State will include the information. .  
(c)Child visitation by caseworkersSection 424 of such Act (42 U.S.C. 624) is amended by striking the 2nd subsection (e), as added by section 7(b) of the Child and Family Services Improvement Act of 2006, and inserting the following: 
 
(f) 
(1) 
(A)Each State shall take such steps as are necessary to ensure that the total number of visits made by caseworkers on a monthly basis to children in foster care under the responsibility of the State during a fiscal year is not less than 90 percent (or, in the case of fiscal year 2015 or thereafter, 95 percent) of the total number of such visits that would occur during the fiscal year if each such child were so visited once every month while in such care.  
(B)If the Secretary determines that a State has failed to comply with subparagraph (A) for a fiscal year, then the percentage that would otherwise apply for purposes of subsection (a) for the fiscal year shall be reduced by— 
(i)1, if the number of full percentage points by which the State fell short of the percentage specified in subparagraph (A) is less than 10;  
(ii)3, if the number of full percentage points by which the State fell short, as described in clause (i), is not less than 10 and less than 20; or  
(iii)5, if the number of full percentage points by which the State fell short, as described in clause (i), is not less than 20.  
(2) 
(A)Each State shall take such steps as are necessary to ensure that not less than 50 percent of the total number of visits made by caseworkers to children in foster care under the responsibility of the State during a fiscal year occur in the residence of the child involved.  
(B)If the Secretary determines that a State has failed to comply with subparagraph (A) for a fiscal year, then the percentage that would otherwise apply for purposes of subsection (a) for the fiscal year shall be reduced by— 
(i)1, if the number of full percentage points by which the State fell short of the percentage specified in subparagraph (A) is less than 10;  
(ii)3, if the number of full percentage points by which the State fell short, as described in clause (i), is not less than 10 and less than 20; or  
(iii)5, if the number of full percentage points by which the State fell short, as described in clause (i), is not less than 20. .  
(d)Technical correctionSection 423(b) of such Act (42 U.S.C. 623(b)) is amended by striking per centum each place it appears and inserting percent.  
102.Promoting safe and stable families program 
(a)Extension of funding authorizations 
(1)In generalSection 436(a) of the Social Security Act (42 U.S.C. 629f(a)) is amended by striking all that follows $345,000,000 and inserting for each of fiscal years 2012 through 2016..  
(2)Discretionary grantsSection 437(a) of such Act (42 U.S.C. 629g(a)) is amended by striking 2007 through 2011 and inserting 2012 through 2016.  
(b)Targeting of services to populations at greatest risk of maltreatmentSection 432(a) of such Act (42 U.S.C. 629b(a)) is amended— 
(1)by striking and at the end of paragraph (8);  
(2)by striking the period at the end of paragraph (9) and inserting ; and; and  
(3)by adding at the end the following: 
 
(10)describes how the State identifies which populations are at the greatest risk of maltreatment and how services are targeted to the populations. .  
(c)Revised purposes of family support services and time-limited family reunification services 
(1)Family support servicesSection 431(a)(2) of such Act (42 U.S.C. 629a(a)(2)) is amended to read as follows: 
 
(2)Family support services 
(A)In generalThe term family support services means community-based services designed to carry out the purposes described in subparagraph (B).  
(B)Purposes describedThe purposes described in this subparagraph are the following: 
(i)To promote the safety and well-being of children and families.  
(ii)To increase the strength and stability of families (including adoptive, foster, and extended families).  
(iii)To increase parents' confidence and competence in their parenting abilities.  
(iv)To afford children a safe, stable, and supportive family environment.  
(v)To strengthen parental relationships and promote healthy marriages.  
(vi)To enhance child development, including through mentoring (as defined in section 439(b)(2)). .  
(2)Time-limited family reunification servicesSection 431(a)(7)(B) of such Act (42 U.S.C. 629a(a)(7)(B)) is amended by redesignating clause (vi) as clause (viii) and inserting after clause (v) the following: 
 
(vi)Peer-to-peer mentoring and support groups for parents and primary caregivers.  
(vii)Services and activities designed to facilitate access to and visitation of children by parents and siblings. .  
(d)Uniform definitions of Indian tribe and tribal organizationSection 431(a) of such Act (42 U.S.C. 629a(a)(5) and (6)) is amended by striking paragraphs (5) and (6) and inserting the following: 
 
(5)Indian tribeThe term Indian tribe has the meaning given the term in section 428(c).  
(6)Tribal organizationThe term tribal organization has the meaning given the term in section 428(c). .  
(e)Submission to congress of state summaries of financial data; publication on HHS websiteSection 432(c) of such Act (42 U.S.C. 629b(c)) is amended— 
(1)by striking all that precedes shall and inserting the following: 
 
(c)Annual submission of state reports to congress 
(1)In generalThe Secretary ; and  
(2)by adding after and below the end the following: 
 
(2)Information to be includedThe compilation shall include the individual State reports and tables that synthesize State information into national totals for each element required to be included in the reports, including planned and actual spending by service category for the program authorized under this subpart and planned spending by service category for the program authorized under subpart 1.  
(3)Public accessibilityNot later than September 30 of each year, the Secretary shall publish the compilation on the website of the Department of Health and Human Services in a location easily accessible by the public. .  
(f)GAO report on multiple sources of Federal spending and family access to servicesNot later than 12 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that— 
(1)identifies alternative sources of Federal funding that are being employed by States or other entities for the same purposes for which funding is provided under subpart 1 or 2 of part B of title IV of the Social Security Act; and  
(2)assesses the needs of families eligible for services under such program, including identification of underserved communities and information regarding— 
(A)the supports available for caseworkers to appropriately investigate and safely manage their caseloads;  
(B)the length of the wait time for families to receive substance abuse and other preventive services; and  
(C)the number of families on waiting lists for such services and the effect of the delay on healthy, successful reunification outcomes for such families.  
(g)Technical corrections 
(1)Section 432(a)(8)(B) of the Social Security Act (42 U.S.C. 629b(a)(8)(B)) is amended in each of clauses (i) and (ii) by striking forms CFS 101–Part I and CFS 101–Part II (or any successor forms) and inserting form CFS–101 (including all parts and any successor forms).  
(2)Section 433(c)(2) of the Social Security Act (42 U.S.C. 629c(c)(2)) is amended— 
(A)in the paragraph heading, by striking Food stamp and inserting Supplemental nutrition assistance program benefits; and  
(B)by striking benefits benefits each place it appears and inserting benefits.  
103.Grants for targeted purposes 
(a)Extension of funding reservations for monthly caseworker visits and regional partnership grantsSection 436(b) of the Social Security Act (42 U.S.C. 629f(b)) is amended— 
(1)in paragraph (4)(A), by striking 433(e) and all that follows and inserting 433(e) $20,000,000 for each of fiscal years 2012 through 2016.; and  
(2)in paragraph (5), by striking 437(f) and all that follows and inserting 437(f) $20,000,000 for each of fiscal years 2012 through 2016..  
(b)Revision in use of monthly caseworker visits grantsSection 436(b)(4)(B)(i) of such Act (42 U.S.C. 629f(b)(4)(B)) is amended— 
(1)by striking support and insert improve the quality of; and  
(2)by striking a primary emphasis and all that follows and inserting an emphasis on improving caseworker decision making on the safety, permanency, and well-being of foster children and on activities designed to increase retention, recruitment, and training of caseworkers.; and  
(c)Reauthorization of regional partnership grants to assist children affected by parental substance abuse 
(1)Extension of programSection 437(f)(3)(A) of such Act (42 U.S.C. 629g(f)(3)(A)) is amended by striking 2007 through 2011 and inserting 2012 through 2016.  
(2)Revisions to programSection 437(f) of such Act (42 U.S.C. 629g(f)) is amended— 
(A)in the subsection heading, by striking methamphetamine or other;  
(B)in each of paragraphs (1), (4)(A), (7)(A)(i), and (9)(B)(iii), by striking methamphetamine or other;  
(C)in paragraph (3), by striking subparagraph (B) and inserting the following: 
 
(B)Required minimum period of approval 
(i)In generalA grant shall be awarded under this subsection for a period of not less than 2, and not more than 5, fiscal years, subject to clause (ii).  
(ii)Extension of grantOn application of the grantee, the Secretary may extend for not more than 2 fiscal years the period for which a grant is awarded under this subsection.  
(C)Multiple grants allowedThis subsection shall not be interpreted to prevent a grantee from applying for, or being awarded, separate grants under this subsection. ;  
(D)in paragraph (6)(A)— 
(i)by striking and at the end of clause (ii);  
(ii)by striking the period at the end of clause (iii) and inserting a semicolon; and  
(iii)by adding at the end the following: 
 
(iv)70 percent for the sixth such fiscal year; and  
(v)65 percent for the seventh such fiscal year. ;  
(E)in paragraph (7)— 
(i)by striking shall— and all that follows through (A) take  and inserting shall take;  
(ii)in subparagraph (A)(iv), by striking ; and and inserting a period;  
(iii)by striking subparagraph (B); and  
(iv)by redesignating clauses (i) through (iv) of subparagraph (A) as subparagraphs (A) through (D), respectively, and moving each of such provisions 2 ems to the left; and  
(F)by adding at the end the following: 
 
(10)Limitation on use of funds for administrative expenses of the secretaryNot more than 5 percent of the amounts appropriated or reserved for awarding grants under this subsection for each of fiscal years 2012 through 2016 may be used by the Secretary for salaries and Department of Health and Human Services administrative expenses in administering this subsection. .  
(3)EvaluationsNot later than December 31, 2012, and not later than December 31, 2017, the Secretary of Health and Human Services shall evaluate the effectiveness of the grants awarded to regional partnerships under section 437(f) of the Social Security Act (42 U.S.C. 629g(f)) and shall publish a report regarding the results of each evaluation on the website of the Department of Health and Human Services. Each report required to be published under this subsection shall include— 
(A)an evaluation of the programs and activities conducted, and the services provided, with the grant funds awarded under such section for fiscal years 2007 through 2011, in the case of the evaluation required by December 31, 2012, and for fiscal years 2012 through 2016, in the case of the evaluation required by December 31, 2017;  
(B)an analysis of the regional partnerships awarded such grants that have, and have not, been successful in achieving the goals and outcomes specified in their grant applications and with respect to the performance indicators established by the Secretary under paragraph (8) of such section that are applicable to their grant awards; and  
(C)an analysis of the extent to which such grants have been successful in addressing the needs of families with methamphetamine or other substance abuse problems who come to the attention of the child welfare system and in achieving the goals of child safety, permanence, and family stability.  
104.Court improvement program 
(a)Grant purposesSection 438(a) of the Social Security Act (42 U.S.C. 629h(a)) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (A), by striking ; and and inserting , including the requirements in the Act related to concurrent planning;;  
(B)in subparagraph (B), by adding and at the end; and  
(C)by adding at the end the following: 
 
(C)to increase and improve engagement of the entire family in court processes relating to child welfare, family preservation, family reunification, and adoption; ; and  
(2)in paragraph (4)— 
(A)by inserting (A) after (4);  
(B)by striking the period and inserting ; and; and  
(C)by adding after and below the end the following: 
 
(B)to increase and improve engagement of the entire family in court processes relating to child welfare, family preservation, family reunification, and adoption. .  
(b)Single grant applicationSection 438(b)(2) of such Act (42 U.S.C. 629h(b)(2)) is amended to read as follows: 
 
(2)Single grant applicationPursuant to the requirements under paragraph (1) of this subsection, a highest State court desiring a grant under this section shall submit a single application to the Secretary that specifies whether the application is for a grant for— 
(A)the purposes described in paragraphs (1) and (2) of subsection (a);  
(B)the purpose described in subsection (a)(3);  
(C)the purpose described in subsection (a)(4); or  
(D)the purposes referred to in 2 or more (specifically identified) of subparagraphs (A), (B), and (C) of this paragraph. .  
(c)Amount of grantSection 438(c) of such Act (42 U.S.C. 629h(c)) is amended to read as follows: 
 
(c)Amount of grant 
(1)In generalWith respect to each of subparagraphs (A), (B), and (C) of subsection (b)(2) that refers to 1 or more grant purposes for which an application of a highest State court is approved under this section, the court shall be entitled to payment, for each of fiscal years 2012 through 2016, from the amount allocated under paragraph (3) of this subsection for grants for the purpose or purposes, of an amount equal to $85,000 plus the amount described in paragraph (2) of this subsection with respect to the purpose or purposes.  
(2)Amount describedThe amount described in this paragraph for any fiscal year with respect to the purpose or purposes referred to in a subparagraph of subsection (b)(2) is the amount that bears the same ratio to the total of the amounts allocated under paragraph (3) of this subsection for grants for the purpose or purposes as the number of individuals in the State who have not attained 21 years of age bears to the total number of such individuals in all States the highest State courts of which have approved applications under this section for grants for the purpose or purposes.  
(3)Allocation of funds 
(A)Mandatory fundsOf the amounts reserved under section 436(b)(2) for any fiscal year, the Secretary shall allocate— 
(i)$9,000,000 for grants for the purposes described in paragraphs (1) and (2) of subsection (a);  
(ii)$10,000,000 for grants for the purpose described in subsection (a)(3);  
(iii)$10,000,000 for grants for the purpose described in subsection (a)(4); and  
(iv)$1,000,000 for grants to be awarded on a competitive basis among the highest courts of Indian tribes or tribal consortia that— 
(I)are operating a program under part E, in accordance with section 479B;  
(II)are seeking to operate a program under part E and have received an implementation grant under section 476; or  
(III)has a court responsible for proceedings related to foster care or adoption.  
(B)Discretionary fundsThe Secretary shall allocate all of the amounts reserved under section 437(b)(2) for grants for the purposes described in paragraphs (1) and (2) of subsection (a). .  
(d)Extension of federal shareSection 438(d) of such Act (42 U.S.C. 629h(d)) is amended by striking 2002 through 2011 and inserting 2012 through 2016.  
(e)Technical correctionEffective as if included in the enactment of the Safe and Timely Interstate Placement of Foster Children Act of 2006, section 8(b) of such Act (120 Stat. 513) is amended by striking 438(b) of such Act (42 U.S.C. 638(b)) inserting 438(b)(1) of such Act (42 U.S.C. 629h(b)(1)).  
105.Data standardization for improved data matching 
(a)In generalPart B of title IV of the Social Security Act (42 U.S.C. 621–629i) is amended by adding at the end the following: 
 
3Common provisions 
440.Data standardization for improved data matching 
(a)Standard data elements 
(1)DesignationThe Secretary, in consultation with an interagency work group established by the Office of Management and Budget, and considering State perspectives, shall, by rule, designate standard data elements for any category of information required to be reported under this part.  
(2)Data elements must be nonproprietary and interoperableThe standard data elements designated under paragraph (1) shall, to the extent practicable, be nonproprietary and interoperable.  
(3)Other requirementsIn designating standard data elements under this subsection, the Secretary shall, to the extent practicable, incorporate— 
(A)interoperable standards developed and maintained by an international voluntary consensus standards body, as defined by the Office of Management and Budget, such as the International Organization for Standardization;  
(B)interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; and  
(C)interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance, such as the Federal Acquisition Regulatory Council.  
(b)Data standards for reporting 
(1)DesignationThe Secretary, in consultation with an interagency work group established by the Office of Management and Budget, and considering State government perspectives, shall, by rule, designate data reporting standards to govern the reporting required under this part.  
(2)RequirementsThe data reporting standards required by paragraph (1) shall, to the extent practicable— 
(A)incorporate a widely-accepted, non-proprietary, searchable, computer-readable format;  
(B)be consistent with and implement applicable accounting principles; and  
(C)be capable of being continually upgraded as necessary.  
(3)Incorporation of nonproprietary standardsIn designating reporting standards under this subsection, the Secretary shall, to the extent practicable, incorporate existing nonproprietary standards, such as the eXtensible Business Reporting Language. .  
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2012, and shall apply with respect to information required to be reported on or after such date.  
106.Provisions relating to foster care or adoption 
(a)Educational stability for each foster placementSection 475(1)(G) of the Social Security Act (42 U.S.C. 675(1)(G)) is amended— 
(1)in clause (i), by striking the placement and inserting each placement; and  
(2)in clause (ii)(I), by inserting each before placement.  
(b)Foster youth ID theftSection 475(5) of such Act (42 U.S.C. 675(5)) is amended— 
(1)by striking and at the end of subparagraph (G);  
(2)by striking the period at the end of subparagraph (H) and inserting ; and; and  
(3)by adding at the end the following: 
 
(I)each child in foster care under the responsibility of the State who has attained 16 years of age receives without cost a copy of any consumer report (as defined in section 603(d) of the Fair Credit Reporting Act) pertaining to the child each year until the child is discharged from care, and receives assistance (including, when feasible, from any court-appointed advocate for the child) in interpreting and resolving any inaccuracies in the report. .  
(c)Description of adoption spendingSection 473(a)(8) of such Act (42 U.S.C. 673(a)(8)) is amended by inserting , and shall document how such amounts are spent, including on post-adoption services before the period.  
(d)Inclusion in annual report of additional information on child visitation by caseworkersSection 479A(6) of such Act (42 U.S.C. 679b(6)) is amended— 
(1)by striking and at the end of subparagraph (A); and  
(2)by redesignating subparagraph (B) as subparagraph (C) and inserting after subparagraph (A) the following: 
 
(B)the total number of visits made by caseworkers on a monthly basis to children in foster care under the responsibility of the State during a fiscal year as a percentage of the total number of the visits that would occur during the fiscal year if each child were so visited once every month while in such care; and .  
107.Effective date 
(a)In generalExcept as otherwise provided in this title, this title and the amendments made by this title shall take effect on October 1, 2011, and shall apply to payments under parts B and E of title IV of the Social Security Act for calendar quarters beginning on or after such date, without regard to whether regulations to implement the amendments are promulgated by such date.  
(b)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan developed pursuant to subpart 1 of part B, or a State plan approved under subpart 2 of part B or part E, of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this title, the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. If the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.  
IIChild Welfare Demonstration Projects 
201.Renewal of authority to approve demonstration projects designed to test innovative strategies in State child welfare programsSection 1130 of the Social Security Act (42 U.S.C. 1320a–9) is amended— 
(1)in subsection (a)— 
(A)by amending paragraph (2) to read as follows: 
 
(2)LimitationDuring fiscal years 2012 through 2014, the Secretary may authorize demonstration projects described in paragraph (1), with not more than 10 demonstration projects to be authorized in each fiscal year. .  
(B)by striking paragraph (3) and inserting the following: 
 
(3)Conditions for state eligibilityFor purposes of a new demonstration project under this section that is initially approved in any of fiscal years 2012 through 2014, a State shall be authorized to conduct such demonstration project only if the State satisfies the following conditions: 
(A)Identify 1 or more goals 
(i)In generalThe State shall demonstrate that the demonstration project is designed to accomplish 1 or more of the following goals: 
(I)Increase permanency for all infants, children, and youth by reducing the time in foster placements when possible and promoting a successful transition to adulthood for older youth.  
(II)Increase positive outcomes for infants, children, youth, and families in their homes and communities, including tribal communities, and improve the safety and well-being of infants, children, and youth.  
(III)Prevent child abuse and neglect and the re-entry of infants, children, and youth into foster care.  
(ii)Long-term therapeutic family treatment centers; addressing domestic violenceWith respect to a demonstration project that is designed to accomplish 1 or more of the goals described in clause (i), the State may elect to establish a program— 
(I)to permit foster care maintenance payments to be made under part E of title IV to a long-term therapeutic family treatment center (as described in paragraph (8)(B)) on behalf of a child residing in the center; or  
(II)to identify and address domestic violence that endangers children and results in the placement of children in foster care.  
(B)Demonstrate readinessThe State shall demonstrate through a narrative description the State's capacity to effectively use the authority to conduct a demonstration project under this section by identifying changes the State has made or plans to make in policies, procedures, or other elements of the State's child welfare program that will enable the State to successfully achieve the goal or goals of the project.  
(C)Demonstrate implemented or planned child welfare program improvement policies 
(i)In generalThe State shall demonstrate that the State has implemented, or plans to implement within 3 years of the date on which the State submits its application to conduct the demonstration project or 2 years after the date on which the Secretary approves such demonstration project (whichever is later), at least 2 of the child welfare program improvement policies described in paragraph (7).  
(ii)Previous implementationFor purposes of the requirement described in clause (i), at least 1 of the child welfare program improvement policies to be implemented by the State shall be a policy that the State has not previously implemented as of the date on which the State submits an application to conduct the demonstration project.  
(iii)Implementation reviewThe Secretary may terminate the authority of a State to conduct a demonstration project under this section if, after the 3-year period following approval of the demonstration project, the State has not made significant progress in implementing the child welfare program improvement policies proposed by the State under clause (i). ;  
(C)in paragraph (5), by inserting and the ability of the State to implement a corrective action plan approved under section 1123A before the period; and  
(D)by adding at the end the following: 
 
(6)Inapplicability of random assignment for control groups as a factor for approval of demonstration projectsFor purposes of evaluating an application to conduct a demonstration project under this section, the Secretary shall not take into consideration whether such project requires random assignment of children and families to groups served under the project and to control groups.  
(7)Child welfare program improvement policiesFor purposes of paragraph (3)(C), the child welfare program improvement policies described in this paragraph are the following: 
(A)The establishment of a bill of rights for infants, children, and youth in foster care that is widely shared and clearly outlines protections for infants, children, and youth, such as assuring frequent visits with parents, siblings, and caseworkers, access to attorneys, and participation in age-appropriate extracurricular activities, and procedures for ensuring the protections are provided.  
(B)The development and implementation of a plan for meeting the health and mental health needs of infants, children, and youth in foster care that includes ensuring that the provision of health and mental health care is child-specific, comprehensive, appropriate, and consistent (through means such as ensuring the infant, child, or youth has a medical home, regular wellness medical visits, and addressing the issue of trauma, when appropriate).  
(C)The inclusion in the State plan under section 471 of an amendment implementing the option under subsection (a)(28) of that section to enter into kinship guardianship assistance agreements.  
(D)The election under the State plan under section 471 to define a child for purposes of the provision of foster care maintenance payments, adoption assistance payments, and kinship guardianship assistance payments, so as to include individuals described in each of subclauses (I), (II), and (III) of section 475(8)(B)(i) who have not attained age 21.  
(E)The development and implementation of a plan that ensures congregate care is used appropriately and reduces the placement of children and youth in such care.  
(F)Of those infants, children, and youth in out-of-home placements, substantially increasing the number of cases of siblings who are in the same foster care, kinship guardianship, or adoptive placement, above the number of such cases in fiscal year 2008.  
(G)The development and implementation of a plan to improve the recruitment and retention of high quality foster family homes trained to help assist infants, children, and youth swiftly secure permanent families. Supports for foster families under such a plan may include increasing maintenance payments to more adequately meet the needs of infants, children, and youth in foster care and expanding training, respite care, and other support services for foster parents.  
(H)The establishment of procedures designed to assist youth as they prepare for their transition out of foster care, such as arranging for participation in age-appropriate extra-curricular activities, providing appropriate access to cell phones, computers, and opportunities to obtain a driver’s license, providing notification of all sibling placements if siblings are in care and sibling location if siblings are out of care, and providing counseling and financial support for post-secondary education.  
(I)The inclusion in the State plan under section 471 of a description of State procedures for— 
(i)ensuring that youth in foster care who have attained age 16 are engaged in discussions, including during the development of the transition plans required under paragraphs (1)(D) and (5)(H) of section 475, that explore whether the youth wishes to reconnect with the youth's biological family, including parents, grandparents, and siblings, and, if so, what skills and strategies the youth will need to successfully and safely reconnect with those family members;  
(ii)providing appropriate guidance and services to youth whom affirm an intent to reconnect with biological family members on how to successfully and safely manage such reconnections; and  
(iii)making, when appropriate, efforts to include biological family members in such reconnection efforts.  
(J)The establishment of one or more of the following programs designed to prevent infants, children, and youth from entering foster care or to provide permanency for infants, children, and youth in foster care: 
(i)An intensive family finding program.  
(ii)A kinship navigator program.  
(iii)A family counseling program, such as a family group decision-making program, and which may include in-home peer support for families.  
(iv)A comprehensive family-based substance abuse treatment program.  
(v)A program under which special efforts are made to identify and address domestic violence that endangers infants, children, and youth and puts them at risk of entering foster care.  
(vi)A mentoring program.  
(8)DefinitionsIn this subsection— 
(A)the term youth means, with respect to a State, an individual who has attained age 12 but has not attained the age at which an individual is no longer considered to be a child under the State plans under parts B and E of title IV, and  
(B)the term long-term therapeutic family treatment center means a State licensed or certified program that enables parents and their children to live together in a safe environment for a period of not less than 6 months and provides, on-site or by referral, substance abuse treatment services, children's early intervention services, family counseling, legal services, medical care, mental health services, nursery and preschool, parenting skills training, pediatric care, prenatal care, sexual abuse therapy, relapse prevention, transportation, and job or vocational training or classes leading to a secondary school diploma or a certificate of general equivalence. ;  
(2)by striking subsection (d) and inserting the following: 
 
(d)Duration of demonstration 
(1)In generalSubject to paragraph (2), a demonstration project under this section may be conducted for not more than 5 years, unless in the judgment of the Secretary, the demonstration project should be allowed to continue.  
(2)Termination of authorityIn no event shall a demonstration project under this section be conducted after September 30, 2019. ;  
(3)in subsection (e)— 
(A)in paragraph (1), by striking (which shall provide, and all that follows before the semicolon;  
(B)by striking and at the end of paragraph (6);  
(C)by redesignating paragraph (7) as paragraph (8); and  
(D)by inserting after paragraph (6) the following: 
 
(7)an accounting of any additional Federal, State, and local investments made, as well as any private investments made in coordination with the State, during the 2 fiscal years preceding the application to provide the services described in paragraph (1), and an assurance that the State will provide an accounting of that same spending for each year of an approved demonstration project; and ;  
(4)by redesignating subsection (g) as subsection (h);  
(5)by striking subsection (f) and inserting the following: 
 
(f)EvaluationsEach State authorized to conduct a demonstration project under this section shall obtain an evaluation by an independent contractor of the effectiveness of the project, using an evaluation design approved by the Secretary which provides for— 
(1)comparison of methods of service delivery under the project, and such methods under a State plan or plans, with respect to efficiency, economy, and any other appropriate measures of program management;  
(2)comparison of outcomes for children and families (and groups of children and families) under the project, and such outcomes under a State plan or plans, for purposes of assessing the effectiveness of the project in achieving program goals; and  
(3)any other information that the Secretary may require.  
(g)Reports 
(1)State reports; public availabilityEach State authorized to conduct a demonstration project under this section shall— 
(A)submit periodic reports to the Secretary on the specific programs, activities, and strategies used to improve outcomes for infants, children, youth, and families and the results achieved for infants, children, and youth during the conduct of the demonstration project, including with respect to those infants, children, and youth who are prevented from entering foster care, infants, children, and youth in foster care, and infants, children, and youth who move from foster care to permanent families; and  
(B)post a copy of each such report on the website for the State child welfare program concurrent with the submission of the report to the Secretary.  
(2)Reports to CongressThe Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate— 
(A)periodic reports based on the State reports submitted under paragraph (1); and  
(B)a report based on the results of the State evaluations required under subsection (f) that includes an analysis of the results of such evaluations and such recommendations for administrative or legislative changes as the Secretary determines appropriate. ; and  
(6)by adding at the end the following: 
 
(i)Indian tribes operating IV–E programs considered StatesAn Indian tribe, tribal organization, or tribal consortium that has elected to operate a program under part E of title IV in accordance with section 479B shall be considered a State for purposes of this section. .  
IIIBudget provisions 
301.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
